Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication (16/378,327) filed on 04/08/2019.
Claims 1-10 and 12-16 are pending.
Claim 11 is cancelled.
Claims 1 and 13 are amended.
Claims 1-10 and 12-16 will be examined.

Response to Arguments
The 35 USC 112(d) rejection is withdrawn in view of applicant’s amendment.
Applicant’s arguments filed 10/19/2020 have been fully considered.
As an initial matter, the examiner notes that the applicant amended the claimed limitations, i.e., from previously recited “an application tools platform stored on the browser, where the application tools platform includes a computer software code compiler for use by the computer application software developer,” to “an application tools platform with all associated features and tools stored locally on the browser, where the application tools platform includes a computer software code compiler for use by the computer application software developer,” into claims 1 and 13.
Furthermore, Kolke teaching the Applicant contended about (pages 5-6 of the Remark) has not been relied upon anymore.
Accordingly, Applicant’s amendment necessitated the new ground(s) of rejection as being presented in details below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 12 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter.  
Claim 1 recites a “system for a computer application software developer” which is a software alone without claiming associated computer hardware required for execution. The browser and the application tools platform are nonetheless software code to be disposed in a computer-readable electronic data storage media. The computer-readable electronic data storage media may be transitory that encompasses non-statutory subject matter that is unpatentable under 35 U.S.C. 101. Claims 2-10 and 12 depend on and do not cure the deficiencies of claim 1.  Therefore, claims 2-10 and 12 also directed to non-statutory subject matter


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lahman et al. (US Patent No. 10,353,700) and in view of Wrighton et al (US Publication No. 2010/0107146).

As to claims 1 and 13, Lahman teaches a system for a computer application software developer, comprising:
a local computer system with a computer readable electronic data storage media [Lahman, Fig. 10 and column 21 lines 10-30]; 
a browser that is stored on the electronic data storage media of the local computer system [Lahman, column 17 lines 65 to column 18 lines 21]; 
an application tools platform with all associated features and tools stored locally on the browser, where the application tools platform includes a computer software code compiler for use by the computer application software developer [Lahman, column 14 lines 38-62 wherein when a user attempts to access server and client device is offline, browser may detect that the network request to server has failed and may determine whether the application is locally stored in offline storage.  If browser determines that application is stored in offline storage, browser loads first file from offline storage … may provide the necessary toolkits, system runtime libraries, etc. utilized by the compiler to compile second file are executed properly]; and
wherein the application tools platform is entirely run within the browser so that the computer application software developer may work offline without a connection to a database server [Lahman, column 14 lines 38-62 wherein the emulated runtime environment may provide the necessary toolkits, system runtime libraries, etc. … are executed properly; see also column 8 lines 2-7].
Lahman provides platform APIs that enable the creation of a new process, enable file system manipulation, and other operations.  The portion of the application that is written using 
an application tools platform [Wrighton, par. 0008] with all associated features and tools stored locally on the browser, where the application tools platform includes a computer software code compiler for use by the computer application software developer [Wrighton, pars. 0020 and 0029 wherein either by means of functions in the web page and/or by means of the one or more applets the IDE may include source code editor, a compiler, an assembler, a linker and/or a simulator].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Lahman and Wrighton are in the same field of endeavor such as software development to provide method and system which provide a flexible tool to work offline from a server.

As to claim 2, Lahman and Wrighton teach the system of Claim 1, where the application tools platform is built on a Java Script framework [Wrighton, par. 0027].

As to claim 3, Lahman and Wrighton teach the system of Claim 1, where the applications tools platform allows the computer application software developer to create code for a software application [Wrighton, par. 0029 wherein in response to the user activating the save control, the webpage invokes a save function to be run on the browser which saves the code (since user may require several sessions to fully write the code)].

the system of Claim 3, where the computer software code compiler immediately compiles the code created by the computer application software developer [Wrighton, par. 0029].

As to claims 5 and 14, Lahman and Wrighton teach the system of Claim 4, where the application tools platform allows an immediate preview of the changes of the compiled code created by the computer application software developer [Wrighton, pars. 0041-0042].

As to claims 6 and 15, Lahman and Wrighton teach the system of Claim 3, where the application tools platform allows the computer application software developer to debug the code [Wrighton, par. 0037].

As to claim 8, Lahman and Wrighton teach the system of Claim 3, where the application tools platform contains an error display for the computer application software developer [Wrighton, par. 0043].

As to claim 9, Lahman and Wrighton teach the system of Claim 3, where the application tools platform stores all files created by the computer application software developer on the computer readable electronic data storage media located on the local computer system [Lahman, column 17 lines 65 to column 18 lines 21].

the system of Claim 3, where the computer software code compiler generates and displays the outputs of multiple versions of the code [Wrighton, pars. 0042-0043].

As to claim 12, Lahman and Wrighton teach the system of Claim 1, where the local computer system comprises a mobile device [Lahman, Fig. 9 and column 18 lines 65-67].

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lahman, in view of Wrighton and further in view of Elliot et al. (US Patent No. 9,870,205).

As to claims 7 and 16, 
Lahman and Wrighton teach the system of Claim 3.
Lahman and Wrighton do not explicitly teach conduct a semantic review; however, in an analogous art of Storing Logical Units of Program Code Generated Using a Dynamic Programming Notebook User Interface, Elliot teaches:
where the application tools platform allows the computer application software developer to conduct a semantic review of the code [Elliot, column 4 lines 60-67 wherein being quickly review output results can aid the developer in determining whether the program code used to generate the output results may need to be modified and in what ways in order to move closer to or achieve a desired result].
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention to combine the teachings since Lahman, Wrighton and Elliot are in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA HUYNH whose telephone number is (408)918-7598.  The examiner can normally be reached on 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TINA HUYNH/Examiner, Art Unit 2199        

/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199